DETAILED ACTION
	This action is responsive to 12/26/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The current invention is directed to a touch display device capable of improving product yield and product reliability while reducing manufacturing cost.
The prior art of record fails to adequately disclose the combined features of the claimed invention, particularly, the prior art of record fails to adequately disclose the limitations:
a) “A touch display device comprising: a display unit comprising a plurality of pixels disposed in an active area; an encapsulation unit disposed on the display unit and sealing the plurality of pixels; and a touch sensor unit comprising an organic buffer layer disposed on the encapsulation unit and a plurality of touch sensors disposed on the organic buffer layer in the active area, wherein the organic buffer layer and the encapsulation unit have an end portion disposed in a bezel area adjacent to the active area so as to have a stepped end profile; and a plurality of touch routing lines connected to the plurality of touch sensors of the touch sensor unit and disposed in the bezel area is disposed along the stepped end profile of the end of the organic buffer layer and the end of the encapsulation unit”, as recited in independent claim 1.
b) “wherein each of the touch routing lines comprises: an upper routing line disposed along the end of the organic buffer layer; and a lower routing line disposed along the end of the encapsulation unit, wherein the upper routing line and the lower routing line are connected to each other via a contact hole in at least one insulating layer belonging to the touch sensor unit”, as recited in claim 2.
Claims 3-20 depend from and recite limitations that further limit claim 1, and are therefore equally allowable.
The closest reference of record is Song et al. (US Patent 10,642,394 B2), which is commonly assigned with the instant application to LG Display Co., which teaches a touch display device having a touch buffer layer 148 that may be formed of an organic or inorganic insulation material having a low dielectric constant, wherein a touch routing line 156 is connected to a touch pad 170 both along an edge of an encapsulation layer 140 and also through an auxiliary contact hole 176 by contacting an auxiliary conductive layer 172 through the auxiliary contact hole 176. Therefore, if a disconnection fault occurs in the routing line, the routing line 156 and the touch pad 170 are still connected, which may result in increased yield and reliability. However, Song et al. fails to teach or suggest the limitations underlined above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706.  The examiner can normally be reached on 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627